Exhibit 10.1

THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of August 5, 2013 by and among PMC COMMERCIAL TRUST, a real
estate investment trust organized under the laws of the State of Texas (“PMC),
FIRST WESTERN SBLC, INC., a Florida corporation (“First Western”) (PMC and First
Western individually each referred to as a “Borrower” and collectively as
“Borrowers”), EACH OF THE FINANCIAL INSTITUTIONS WHICH IS A SIGNATORY HERETO OR
WHICH MAY FROM TIME TO TIME BECOME A PARTY HERETO (individually, a “Lender” and
collectively, the “Lenders”) and JPMORGAN CHASE BANK, National Association
(“JPMorgan”), a national banking association, as agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”).

RECITALS:

WHEREAS, Borrowers, Lenders and Administrative Agent are party to that Amended
and Restated Credit Agreement, dated as of December 28, 2010, as amended by that
certain First Amendment to Amended and Restated Credit Agreement, dated as of
June 8, 2011, and that certain Second Amendment to Amended and Restated Credit
Agreement, dated as of June 15, 2012 (as the same has been or may be renewed,
extended, amended and restated from time to time, the “Credit Agreement”); and

WHEREAS, Borrowers have requested that Administrative Agent and Lenders agree to
an amendment extending the maturity date. Subject to the conditions set forth in
this Amendment, Administrative Agent and Lenders have agreed to amend the Credit
Agreement as set forth herein.

NOW, THEREFORE, the parties to this Amendment, for good, fair and valuable
consideration, the receipt and reasonable equivalency of which are hereby
acknowledged, do hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms; References. Unless otherwise stated in this Amendment
(a) terms defined in the Credit Agreement have the same meanings when used in
this Amendment, and (b) references to “Sections,” “Schedules” and “Exhibits” are
to sections, schedules and exhibits to the Credit Agreement.

ARTICLE II

AMENDMENTS

Section 2.1 Amendment to Definitions in Section 1.1 of the Credit Agreement. The
following definition in Section 1.1 of the Credit Agreement is hereby amended
and restated in its entirety as follows:

“Stated Termination Date” means June 30, 2015.



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS PRECEDENT

Section 3.1 Conditions Precedent. Notwithstanding any contrary provisions
herein, this Amendment is not effective unless and until:

(a) the representations and warranties in this Amendment and in the Credit
Agreement are true and correct;

(b) the Administrative Agent shall have received counterparts of this Amendment
executed by each party named below;

(c) the Administrative Agent shall have received reimbursement for all costs and
expenses incurred by it in connection with this Amendment and the other
transactions to the extent invoiced; and

(d) the Administrative Agent shall have received such other documents,
instruments and certificates as reasonably requested by it in connection with
this Amendment.

ARTICLE IV

NO WAIVER

Section 4.1 No Waiver. Nothing herein shall be construed as a consent to or
waiver of any Potential Default or Event of Default which may now exist or
hereafter occur or any violation of any term, covenant or provision of the
Credit Agreement or any other Credit Document. All rights and remedies of the
Administrative Agent and the Lenders are hereby expressly reserved with respect
to any such Potential Default or Event of Default. Nothing herein shall diminish
the right of the Administrative Agent or any Lender to require strict
performance by Borrowers of each provision of any Credit Document to which such
Person is a party, except as expressly provided herein. All terms and provisions
and all rights and remedies of the Administrative Agent and the Lenders under
the Credit Documents shall continue in full force and effect and are hereby
confirmed and ratified in all respects.

ARTICLE V

MISCELLANEOUS

Section 5.1 Ratifications. This Amendment modifies and supersedes all
inconsistent terms and provisions of the Credit Documents, and except as
expressly modified and superseded by this Amendment, the Credit Documents are
ratified and confirmed and continue in full force and effect. Borrowers,
Administrative Agent and Lenders agree that the Credit Documents, as amended by
this Amendment, continue to be legal, valid, binding and enforceable in
accordance with their respective terms.

Section 5.2 Representations and Warranties. Each of the Borrowers hereby
represents and warrants to Administrative Agent and Lenders that (a) this
Amendment and any Credit

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 2



--------------------------------------------------------------------------------

Documents to be delivered under or in connection with this Amendment have been
duly executed and delivered by PMC and First Western, (b) no action of, or
filing with, any Governmental Authority is required to authorize, or is
otherwise required in connection with, the execution, delivery, and performance
by PMC or First Western of this Amendment and any Credit Document to be
delivered under or in connection with this Amendment, (c) this Amendment and any
Credit Documents to be delivered under or in connection with this Amendment are
valid and binding upon PMC and First Western and are enforceable against PMC and
First Western in accordance with their respective terms, (d) the execution,
delivery, and performance by PMC and First Western of this Amendment and any
Credit Documents to be delivered under or in connection with this Amendment do
not require the consent of any other Person and do not and will not constitute a
violation of any applicable laws, agreements or understandings to which such
Person is a party or by which such Person is bound, (e) the representations and
warranties contained in the Credit Agreement, as amended by this Amendment, and
any other Credit Document are true and correct in all material respects as of
the date of this Amendment (except for any representations and warranties that
speak to a specific date prior to the date of this Amendment), (f) as of the
date of this Amendment, no Potential Defaults or Events of Default exist, and
(g) that certain Guaranty executed by PMC, dated as of December 28, 2010 (i) is
hereby ratified and confirmed, (ii) continues in full force and effect, and
(iii) continues to be legal, valid, binding and enforceable in accordance with
its terms.

Section 5.3 References. All references in the Credit Documents to the “Credit
Agreement” refer to the Credit Agreement as amended by this Amendment. This
Amendment is a “Credit Document” as referred to in the Credit Agreement and the
provisions relating to Credit Documents in the Credit Agreement are incorporated
herein by reference, the same as if set forth verbatim in this Amendment.

Section 5.4 Counterparts. This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document.

Section 5.5 Parties Bound. This Amendment binds and inures to the benefit of
each Borrower, Agent and each Lender and their respective successors and
assigns.

Section 5.6 Entirety. THIS AMENDMENT, THE CREDIT AGREEMENT AS AMENDED BY THIS
AMENDMENT, AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES FOR THE TRANSACTIONS THEREIN, AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SU BSEQUENT ORAL AGREEMENT BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Intentionally Left Blank.]

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth above.

 

BORROWERS: PMC COMMERCIAL TRUST By:  

/s/ Barry N. Berlin

  Barry N. Berlin   Executive Vice President and Chief Financial Officer FIRST
WESTERN SBLC, INC. By:  

/s/ Barry N. Berlin

  Barry N. Berlin   Executive Vice President and Chief Financial Officer

 

ADMINISTRATIVE AGENT AND LENDERS: JPMORGAN CHASE BANK, N.A., individually, as a
Lender and as Administrative Agent

/s/ Deborah L. Ahmed

By:   Deborah L. Ahmed Title:   Underwriter III

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – SIGNATURE PAGE